08/17/2021



                                                                                            Case Number: DA 21-0051



            IN THE SUPREME COURT OF THE STATE OF MONTANA

                    SUPREME COURT CAUSE NO. DA 21-0051


STATE OF MONTANA,                    )
                                     )
       Plaintiff/Appellee            )             ORDER FOR ADDITIONAL
                                     )             TIME FOR FILING
       v.                            )             OPENING BRIEF
                                     )
MICHAEL BONACORSI,                   )
                                     )
       Defendant/Appellant.          )

       Upon review of the Defendant/Appellant’s Fourth Motion for Additional Time for Filing

Opening Brief and good cause therefrom;

       It is hereby ORDERED that the Defendant/Appellant shall have an additional thirty (30)

days from August 16, 2021, due date to file their Opening Brief for the Defendant/Appellant.

The Opening Brief will be due September 16th, 2021.




CC: Jami Rebsom
    Attorney General
    Kendra Lassiter – Park County Attorney




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                      August 17 2021